Citation Nr: 0718615	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder. 

2.  Entitlement to service connection for major depression. 

3.  Entitlement to service connection for stomach problems. 

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which adjudicated the issues on 
appeal.  

The veteran has recently moved to Louisiana.  Therefore, the 
case should be transferred to RO in New Orleans. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in April 2005, the veteran requested that he be 
scheduled for a Travel Board hearing.  In a letter dated in 
November 2005, the RO notified the veteran that his hearing 
had been scheduled for January 11, 2006.  

After the veteran failed to appear, he submitted a letter in 
May 2006 explaining that he had moved from Arkansas to 
Louisiana approximately one year prior, at which time he 
called the RO to notify them of his new address.  Therefore, 
he never received the letter notifying him of his scheduled 
hearing.  He then indicated that he wanted to be scheduled 
for a video conference hearing.   

Under 38 C.F.R. § 20.704(d), if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  No 
further request for a hearing will be granted in the same 
appeal unless such failure to appear was with good cause and 
the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  

Whether good cause for such failure to appear and the 
impossibility of timely requesting postponement have been 
established will be determined by the Member who would have 
presided over the hearing.  If good cause and the 
impossibility of timely requesting postponement are shown, 
the hearing will be rescheduled for the next available 
hearing date at the same facility after the appellant or his 
or her representative gives notice that the contingency which 
gave rise to the failure to appear has been removed.  Id. 

In this case, the fact the veteran had moved in May 2005, and 
supposedly notified VA of his change of address, provides 
good cause for his failure to attend the hearing, and thus 
meets the high standards required to reschedule a hearing.  
Accordingly, this case is hereby remanded to the RO for the 
following action:


The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge at a local VA Regional 
Office in the order that the request was 
received.  Once the veteran has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
appellate consideration.


The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



